Citation Nr: 9916626	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  95-10 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for a right eye 
disability, claimed as secondary to the service-connected 
left eye chorioretinitis with light perception only.  

2.  Entitlement to an evaluation in excess of 30 percent for 
left eye chorioretinitis, with light perception only.  

3.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a gunshot wound to the left foot, with fracture 
and retained metallic foreign body.  



ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel



INTRODUCTION

The veteran had recognized guerrilla service from April 1944 
to November 5, 1945, and Regular Philippine Army service from 
November 6, 1945, to April 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 1994 rating decision of 
the Manila, Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an evaluation in excess of 
30 percent for left eye chorioretinitis, with light 
perception only, and denied an evaluation in excess of 10 
percent for residuals of a gunshot wound to the left foot, 
with fracture and retained metallic foreign body.  This 
matter is also on appeal from the RO's February 1998 rating 
decision which denied entitlement to service connection for a 
right eye disability, claimed as secondary to the service-
connected left eye chorioretinitis with light perception 
only.  

By rating decision dated November 1996, the RO increased the 
evaluation of the veteran's residuals of a gunshot wound of 
the left foot with fracture and retained metallic foreign 
body from 10 to 20 percent, effective from July 1994.  The 
Board notes that the veteran may still receive an evaluation 
in excess of 20 percent for the residuals of a gunshot wound 
to the left foot with fracture and retained metallic foreign 
body.  Therefore, the issue of entitlement to an evaluation 
in excess of 20 percent for this service-connected disability 
is now before the Board.  See Holland v. Brown, 9 Vet. 
App. 324 (1996); AB v. Brown, 6 Vet. App. 35 (1993).

By rating decision dated in February 1998, the RO granted a 
separate 10 percent evaluation for a painful left foot scar, 
effective from July 1994.  The veteran subsequently continued 
to argue that an increased evaluation was warranted for the 
residuals of a gunshot wound to the left foot.  The Board 
notes that it appears that the veteran may be seeking an 
evaluation in excess of 10 percent for the left foot scar and 
this matter is referred to the RO for clarification.  

The issue of entitlement to an evaluation in excess of 20 
percent for residuals of a gunshot wound to the left foot, 
with fracture and retained metallic foreign body, is 
addressed in the remand portion of this decision.  

In a November 1996 rating decision, the RO denied entitlement 
to an evaluation in excess of 20 percent for residuals of a 
gunshot wound to the back, right shoulder, and right arm with 
injury to Muscle Group III, and denied entitlement to an 
evaluation in excess of 30 percent for a contracted 
disfiguring scar of the left lower infraorbital region and 
lower lid with columella nares.  Although the record does not 
reflect a copy of notice sent to the veteran, in a statement 
of January 1997 the veteran refers to numbered items which 
correspond to numbered items in the rating decision.  Thus, 
it appears that he was provided with a copy of the rating 
decision but did not appeal any additional issues.  Finally, 
the Board notes that by a rating decision of November 1998, 
the veteran was awarded a total rating based on individual 
unemployability due to service-connected disabilities from 
March 22, 1995.  

FINDINGS OF FACT

1.  The preponderance of the competent evidence shows that 
the veteran's right eye disorders are not related to the 
service-connected left eye chorioretinitis with light 
perception only, by causation or aggravation.  

2.  There is no current active pathology of the left eye 
chorioretinitis.  

3.  The veteran is presently receiving the maximum schedular 
evaluation for blindness in one eye, without anatomical loss 
of an eye or blindness in both eyes, when the impairment of 
the other eye is not service connected.

4.  The veteran's service-connected left eye blindness does 
not represent an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  


CONCLUSIONS OF LAW

1.  A right eye disorder is not proximately due to or 
aggravated by the service-connected left eye chorioretinitis 
with light perception only.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.310 (1998).

2.  The criteria for a rating in excess of 30 percent for the 
veteran's left eye chorioretinitis with light perception only 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.84a, Diagnostic Code 6070 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that, in July 1945, the 
veteran incurred a gunshot wound to the left face which 
entered at the left nasal ridge and passed through the 
orbital region with left eye ectropion and partial loss of 
sight.  The veteran was discharged due to physical disability 
which included impaired left eye vision, ectropion lower 
lateral lid, and gunshot wound to the left suprazygomatic 
region.  The service medical records include no evidence of a 
right eye disorder and the March 1946 discharge examination 
report shows that uncorrected right eye vision was 20/20.  
The discharge examination report also shows that he had 
impaired left eye vision of 20/0 and that the left pupil was 
dilated with no reaction to light.  

An October 1948 VA examination report shows that right eye 
vision was 20/20.  The examiner stated that the veteran had 
incurred a through and through gunshot wound which entered 
the right nostril and exited the left nostril passing below 
the left eye up to the outer canthus of eye.  The pertinent 
diagnosis was residuals of gunshot wound (through and 
through) to the eye including non-painful and adherent 
cicatrices causing deformity of the lower eyelid, left eye 
defective vision with macular degeneration, and foreign body 
at left parietal bone.  Skull X-rays revealed a densely 
radio-opaque foreign body measuring two millimeters in 
diameter in the soft tissue just superior to the mid-portion 
of the left parietal bone which was located externally to the 
outer table of the skull.  

By rating decision dated in June 1949, the RO granted service 
connection for defective vision, left, residual of a gunshot 
wound, left eye vision 5/200 and right eye vision 20/20.  
This disability was assigned a 30 percent evaluation 
effective from April 1946.  Service connection was also 
granted for a scar of the left lid and nose, residual of 
gunshot wound.  

An October 1956 statement from a private physician shows that 
the veteran was treated for his service-connected disorders 
and that examination showed an old grazed wound involving the 
lower left eyelid.  The doctor reported that vision was 
20/200 on the left and 20/20 on the right.  Ophthalmoscopic 
examination showed exudates and pigmentation particularly in 
the macular region, optic disc with slightly indefinite 
borders, slightly elongated eyeball, and less findings of 
upper half of fundus.  It was noted that X-rays showed no 
foreign body.  

A December 1956 VA examination report shows that examination 
of the right eye revealed a normal external eye, pupil, and 
motility and normal fundus, disk, vessels, and macula.  Right 
eye distant vision was 20/20.  The diagnosis included scar of 
left lower lid, moderately disfiguring; central 
chorioretinitic lesion, healed, left eye; residuals of 
gunshot wound to the left face with moderate facial 
disfigurement; and tic left ocular muscle.  Skull and sinus 
X-rays was essentially showed a normal skull and bilateral 
maxillary sinusitis.  

In a January 1957 rating decision, the RO decreased the 
evaluation of the defective vision of the left eye, secondary 
to a gunshot wound, from 30 to 20 percent, effective from 
December 1956.  

In a November 1962 statement, Dr. P. Lloren reported that he 
had examined the veteran and the diagnosis included worsening 
blindness of the left eye.  This statement includes no 
evidence of complaints, findings, or diagnoses regarding the 
right eye. 

The December 1962 VA examiner noted that the veteran had 
occasional twitching of the left lower lid.  Neurological 
examination was negative.  Examination of the right eye 
revealed that it was externally normal, that pupil reactions 
and motility were normal, that cornea and lens were clear, 
and that fundus was normal.  Right eye distant vision was 
20/20.  The diagnosis included cicatrix, depressed, 
moderately disfiguring, left lower lid; chorioretinitis, 
central, chronic, left; right eye vision 20/20; left eye 
vision 3/200 and not correctable; and residual of gunshot 
wound of left infraorbital region.  

By rating decision dated in January 1963, the RO increased 
the evaluation of the chorioretinitis, central, chronic, 
left, with 3/200 vision and right eye normal, from 20 to 30 
percent, effective from November 1962.  This 30 percent 
evaluation has been confirmed and continued to date. 

In a January 1966 statement, Dr. E. Reyes reported that he 
treated the veteran and that the right eye had diminished 
perception to light and objects.  Dr. Reyes' impression 
included optic nerve paralysis, left; marked macular 
degeneration, left eye; marked blepharospasm and loss of 
light perception, left eye; and progressive altered light 
perception of the right eye.

At the March 1966 VA examination, the examiner reported that 
the right eye was externally normal, that right eye pupil 
reactions and fundi were normal, and that right eye distant 
vision was 20/20.  The relevant diagnosis was 
chorioretinitis, central, chronic, left, right eye vision 
20/20 and left eye vision 1/200 and not correctable; and 
residuals of gunshot wound and surgery, left infraorbital 
region, disfiguring scar.

In an October 1967 statement, Dr. Reyes reported that the 
veteran had loss of vision in his left eye and "Symphatetic 
[sic] loss of vision, right as residuals."  Dr. Reyes' 
impression was that the veteran was suffering from 
"residuals resulting from injuries sustained while in 
service" which included marked deformity of the left face 
with disfigurement; loss of vision, left; "symphatetic [sic] 
loss of vision, right as residuals;" and marked nystagmus 
when in motion as residuals.  

A July 1968 VA examination report shows that examination of 
the right eye revealed that it was externally normal, that 
pupil reactions and motility were normal, that the cornea and 
lens were clear, that the fundus was normal, and that distant 
vision was 20/20.  The diagnosis included chorioretinitis, 
central, chronic, left, right eye vision 20/20 and left eye 
vision light perception, not correctable, and residuals of 
gunshot wound and surgery to left infraorbital region with 
healed scars, moderately disfiguring. 

In an October 1968 rating decision, the RO determined that 
the veteran was entitled to special monthly compensation 
under 38 U.S.C.A. § 314(k) and VAR 1350(A) due to loss of use 
of one eye having only light perception, effective from March 
29, 1967.  

In a November 1978 statement, Dr. Reyes reported that he had 
examined the veteran and that the findings included: scar, 
gunshot wound, nasal, upper left with tumeration measuring 
two centimeters; defective eyesight left, total blindness, 
residual of gunshot wound; defective eyesight, partial, 
right, "as complication of the defective eyesight, left;" 
and headaches and dizziness.  Dr. Reyes impression was that 
it appeared that the veteran was suffering from "residuals 
resulting from injuries sustained while in service" which 
included defective left eyesight, total blindness as residual 
of gunshot wound and defective right eyesight, partial, as 
complication of defective eyesight of the left eye.  

In a November 1978 statement written on prescription pad, Dr. 
A. Torrano, who practiced in the area of diseases and surgery 
of the eye, ear, nose, and throat, reported that he had 
examined the veteran regarding loss of vision in the left 
eye.  Dr. Torrano reported that his findings on ocular 
examination were presence of notching of the lower eyelid 
margin at the lateral third; clear cornea; normal depth of 
anterior chamber; clear and transparent lens; and tension was 
soft.  Dr. Torrano stated that the pupil was round and 
sluggish in reaction; that vision was light perception; and 
that examination of the fundus showed presence of pigmentary 
changes of the macular region.  The diagnosis was macular 
degeneration, traumatic?, left.  

Also in November 1978, Dr. E. Bayuga reported that physical 
examination revealed light perception only of the left eye 
with macular degeneration as seen by ophthalmologist Dr. 
Torrano; and involuntary muscular isolated twitching, left 
cheek, site of injury.  Dr. Bayuga also noted that the 
veteran claimed that his right eyesight was worsening. 

At the May 1979 VA examination, examination of the right eye 
showed that the lens was clear and fundus was normal.  
Distant right eye vision was 20/100, corrected to 20/20.  The 
diagnosis included mixed astigmatism, right eye with right 
eye vision of 20/100 corrected to 20/20 and macular 
degeneration of the left eye, left eye vision of 1/2/200, not 
correctable. 

At an August 1994 VA examination for vision, the veteran 
complained of blurred left eye vision since he incurred a 
gunshot wound to the infraorbital region in service.  The 
examiner reported that right eye near visual acuity was J0 
corrected to J1 and right eye far visual acuity was 20/70 
corrected to 20/25.  Left eye near vision was JO corrected to 
JO and left eye far vision was light perception and was 
uncorrectable.  The examiner indicated that the veteran did 
not have diplopia.  It was noted that there was no visual 
field deficit, but that the left eye was not tested due to 
poor vision.  External examination of the right eye was good 
and external examination of the left eye revealed a 
disfiguring scar at the infraorbital region.  Both pupils 
were reactive to light, both lenses were with opacity, more 
on the left, right fundi were with sclerotic change, and left 
eye fundi were not seen due to lenticular opacity.  The 
examiner stated that the presence of chorioretinitis could 
not be assessed because of hazy eyeground.  The diagnosis 
included cataract, immature, right eye; cataract, mature, 
left eye; hyperopia compound astigmatism, right eye; 
arteriosclerotic fundi, right eye; and presence of 
chorioretinitis, left eye, cannot be assessed due to 
lenticular pathology.  

An August 1994 VA orthopedic examiner noted that the veteran 
had a history of mild right eye astigmatism and left eye 
macular degeneration and that he complained of blurred 
vision.  

The August 1996 VA visual examination report shows that right 
eye near visual acuity was J0 corrected to J1 and right far 
visual acuity was 20/70 corrected to 20/25.  Left eye 
uncorrected and corrected near vision was J0 and distant 
vision was light perception and uncorrectable.  The examiner 
reported that there was no diplopia.  It was also noted that 
there was no visual field deficit, but that left eye vision 
was only light perception.  Right eye external examination 
was normal, right pupil was reactive to light, right eye lens 
was with opacity, and right fundus was with sclerotic 
changes.  It was noted that the left lens was with opacity 
and that left fundus was with no reflex due to the lenticular 
opacity.  The examiner stated that the presence of 
chorioretinitis could not be assessed.  The impression was 
cataract, immature, right eye; hyperopia, compound 
astigmatism, right eye; arteriosclerotic fundus, right eye; 
cataract, mature, left eye; and chorioretinitis, left eye, 
not seen due to the opacity in the eyeground.  

At the July 1997 VA visual examination, the examiner noted 
that the veteran's left eye was currently quiet, that there 
were no signs of infection of the right eye, and that there 
were no signs of inflammation or exacerbation of the left eye 
chorioretinitis.  Right eye near vision was J1 corrected to 
J2 and right eye distant vision was 20/50 corrected to 20/25.  
Left eye uncorrected and corrected near vision was J0 and 
left eye far vision was light perception and was 
uncorrectable.  The examiner indicated that the veteran did 
not have diplopia.  It was noted that there was no visual 
field deficit and that the left eye had "poor vision 
(R.P.)."  The right eye was externally normal and left eye 
external evaluation revealed a disfiguring scar at the left 
infraorbital region.  The pupils in both eyes were reactive 
to light; both lenses were with opacity, more so on the left; 
right eye fundi were with sclerotic changes; and left eye had 
no reflex due to the lenticular opacity.  The examiner 
reported that, because the eyeground was hazy, the presence 
of chorioretinitis could not be assessed.  The examiner 
stated that the condition of the left eye did not in any way 
affect the right eye.  The diagnosis was cataract, immature, 
right eye; cataract, mature, left eye; myopic astigmatism, 
right eye; arteriosclerotic fundi, right eye; and 
chorioretinitis, left eye, not assessed due to the mature 
cataract in the eyeground.  

In an October 1997 addendum to the July 1997 VA examination 
report, the examiner reported that he had reviewed the claims 
file.  The right eye uncorrected vision was changed to J0 (it 
had been J1 in the July 1997 report) and the corrected near 
vision of the left eye is altered although it is unclear 
whether it was J1 or J0 (it was J0 in the July 1997 report).  
The examiner noted that there were no current manifestations 
of the service-connected chorioretinitis and the left eye was 
quiet; that the service-connected disorder was not productive 
of pain and did not need rest or result in episodic 
incapacity; and that there was no active pathology due to the 
service-connected disability.  The examiner also reported 
that the cataracts of the left and right eyes were not 
related to the service-connected disability.

The July 1998 VA eye examination report shows that the 
examiner reviewed the claims file and that the veteran's 
symptoms were bilateral blurred vision.  Examination showed 
that right eye near vision was J0 corrected to J1 and right 
eye far vision was 20/50 corrected to 20/25.  Left eye 
uncorrected and corrected near vision was J0 and far vision 
was light perception and was uncorrectable.  The examiner 
stated that the veteran did not have diplopia, that right eye 
visual field was full/normal, and that left eye visual field 
was not tested due to light perception vision.  The right eye 
was externally normal and the left eye external evaluation 
showed a disfiguring scar at the infraorbital region.  Both 
pupils were reactive to light; both lenses were with opacity, 
more so on the left; right eye fundi were with sclerotic 
changes; and left eye fundi were not seen due to the 
lenticular opacity.  There was no paralysis of the 
extraocular muscles.  The examiner stated that 
chorioretinitis was not seen because of the lens opacity.  
The diagnosis was cataract, immature, right eye; cataract, 
mature, left eye; myopic astigmatism, right eye; presbyopia, 
right eye; and disfiguring scar, left infraorbital region.  
The examiner noted that the service-connected left eye 
disability had not aggravated the right eye disability and 
that the left eye chorioretinitis was already healed and the 
eye was quiet.  

I.  Service Connection Claim

Pertinent Law and Regulations

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).  As the record includes 
competent medical evidence of a right eye disorder and 
statements from a private physician that relate the right eye 
disability to the service-connected left eye disorder, the 
Board finds that the claim for service connection for a right 
eye disability, claimed as secondary to the service-connected 
left eye chorioretinitis with light perception only, is well 
grounded.  The Board is satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the duty 
to assist him as mandated by 38 U.S.C.A. § 5107

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).  Where a veteran served ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arteriosclerosis becomes manifest to a 
degree of ten percent within one year of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 and Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 
(1998).  This presumption is rebuttable by affirmative 
evidence to the contrary.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  

Service connection is also warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Additionally, when a 
service-connected disability aggravates but is not the 
proximate cause of a nonservice-connected disability, the 
veteran is entitled to service connection for the portion of 
the severity of the nonservice-connected disability that is 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

Although the veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.  Lay assertions of 
medical causation will not suffice initially to establish a 
plausible, well-grounded claim, under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Analysis

The veteran asserts that his right eye disability is directly 
related to his service-connected left eye chorioretinitis, 
with light perception only, by causation or aggravation.  The 
medical evidence of record shows that the veteran's current 
right eye disorders include decreased visual acuity corrected 
to 20/25, an immature cataract, myopic/hyperopic compound 
astigmatism, arteriosclerotic fundi, and presbyopia. 

The service medical records include no evidence whatsoever of 
a right eye disorder, and the initial post-service evidence 
of a right eye disorder is dated almost 20 years after 
service.  There is no competent evidence linking any current 
right eye disorder to service and it is not claimed that any 
right eye disorder is of service origin. . 

The record shows that a right eye disability was first noted 
more than 19 years after service, in January 1966, when Dr. 
E. Reyes reported that the veteran's right eye had diminished 
perception to light and objects and his impression included 
progressive altered light perception of the right eye.  
However, the March 1966 VA examiner reported that the 
external right eye was normal, that right eye pupil reactions 
and fundi were normal, and that right eye distant vision was 
20/20.  

In his October 1967 report, Dr. Reyes stated that the 
veteran's chief complaints included loss of vision of the 
left eye and sympathetic loss of vision of the right eye, 
"as residuals."  However, he did not report the visual 
acuity of, or any other findings regarding, either eye.  
Additionally, a July 1968 VA examination of the right eye 
revealed that uncorrected distant vision was 20/20; that the 
right eye was externally normal, that pupil reaction and 
motility were normal; that the cornea and lens were clear; 
and that fundus was normal.  

In November 1978, Dr. Reyes stated that the veteran had 
partial defective right eye vision as a complication of the 
defective left eye vision.  However, his examination findings 
were again limited to defective eyesight, total blindness as 
result of gunshot wound, left; and defective eyesight, 
partial, right, as complication of defective eyesight of the 
left eye.  There were no other examination findings regarding 
the eyes.  Also in November 1978, Dr. Bayuga noted that the 
veteran claimed that his right eyesight was worsening.  
However, a November 1978 report from Dr. Torrano, who 
practiced in the area of diseases and surgery of the eye, 
ear, nose, and throat, reported that he had examined the 
veteran's left eye and made no reference to complaints, 
findings, or diagnoses regarding the right eye.  

A May 1979 VA examiner reported that the right eye lens was 
clear and that the fundus was normal and diagnosed mixed 
astigmatism, right eye, with right eye vision of 20/100 
corrected to 20/20 and macular degeneration of the left eye, 
left eye vision of 1/2/200, not correctable.  

The Board further notes that the July 1997 VA examiner stated 
that the condition of the veteran's left eye did not in any 
way affect the right eye.  In an October 1997 addendum, the 
VA examiner reported that he had reviewed the claims file and 
that the cataracts of the right eye were not related to the 
service-connected disability.  The July 1998 VA examiner 
stated that he reviewed the claims file and that the service-
connected disability of the left eye had not aggravated the 
right eye disability.  See Allen.  Thus, the VA examiner, who 
had the opportunity to review the entire claims file and who 
has examined the veteran on four occasions since 1994, has 
stated that the left eye disorder did not affect the right 
eye in any way, that the right eye cataract was not related 
to the service-connected disability, and that the service-
connected left eye disability had not aggravated the right 
eye disability.  This evidence is extremely probative.  On 
the other hand, Dr. Reyes most recent statement was in 
November 1978 and it does not appear that Dr. Reyes reviewed 
the claims folder.  The Board finds that the recent VA 
examiner's opinions, which are based on a review of the 
claims file and thorough current examinations, are clearly 
more probative.  As such, the preponderance of the probative, 
credible evidence shows that the veteran's right eye 
disability is not related to the service-connected left eye 
disorder by causation or aggravation.  Thus, the claim must 
be denied.  

There is no other competent evidence of record that relates a 
right eye disability to service or any injuries incurred 
therein.  Therefore, the Board finds that the preponderance 
of the probative evidence is against a finding that the 
veteran has a current right eye disability that is directly 
related to service or to injuries incurred therein.  



II.  Left Eye Increased Evaluation Claim

Pertinent Law and Regulations

The veteran's claim for an increased evaluation for left eye 
chorioretinitis with light perception only is well grounded 
within the meaning of 38 U.S.C.A. § 5107.  In general an 
allegation of an increased disability is sufficient to 
establish a well-grounded claim seeking an increased rating.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

The veteran reported that he was treated by private treatment 
providers for his left eye disorder in the 1950's and 1960's.  
However, despite RO requests that he complete and return 
authorization for release of information forms for private 
treatment, he did not do so for these private treatment 
providers.  Furthermore, treatment in the 1950's and 1960's 
is of little weight in a claim for an increased evaluation 
filed more than 30 years later, particularly since the 
evaluation of the veteran's left eye disorder was finally 
adjudicated after this reported treatment and prior to the 
filing of the current claim.  In two 1998 claims for 
entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability, he also reported that he had eye, foot, and 
shoulder disabilities and that he had been treated by Dr. 
Bayuga, Pines City Doctors Hospital, and Baguio Medical 
Center.  However, he did not specifically state that he was 
treated for his service-connected left eye disorder at these 
facilities, he did not report the dates of treatment, and he 
did not complete and return authorization for release of 
information forms for this private treatment.  Additionally, 
the record already includes a November 1978 statement from 
Dr. Bayuga, a November 1978 statement from Dr. Torrano of the 
Baguio Medical Center, an October 1956 record from Baguio 
General Hospital. and treatment records for his son from the 
Pines City Doctors Hospital.  

Accordingly, the Board is satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the duty 
to assist him as mandated by 38 U.S.C.A. § 5107.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998). 

Separate diagnostic codes identify the various disabilities.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1, 4.2 
(1998), which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, See 38 C.F.R. §§ 4.2, 4.41 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of service-connected 
disabilities based upon manifestations not resulting from 
service-connected disease or injury is prohibited.  38 C.F.R. 
§ 4.14 (1998).  

Combined ratings for disabilities of the same eye should not 
exceed the rating for total loss of vision of that eye, 
unless there is an enucleation or a serious cosmetic defect 
added to the total loss of vision.  38 C.F.R. § 4.80 (1998).  
The best distant vision obtainable after best correction by 
glasses will be the basis of rating visual acuity, except in 
cases of keratoconus in which contact lenses are medically 
required.  38 C.F.R. § 4.75 (1998).  

Compensation is payable for certain combinations of service-
connected and nonservice-connected disabilities, including 
blindness in one eye as a result of service-connected 
disability and blindness in the other eye as a result of 
nonservice-connected disability, as if both disabilities were 
service-connected, provided the nonservice-connected 
disability is not the result of the veteran's own willful 
misconduct.  38 U.S.C.A. § 1160 (West 1991); 38 C.F.R. 
§ 3.383 (1998).

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot (.30m.) and when further 
examination of the eyes reveals that perception of objects, 
hand movements or counting fingers cannot be accomplished at 
3 feet (.91m.), lesser extents of visions, particularly 
perception of objects, hand movements, or counting fingers at 
distances less than 3 feet (.91 m.), being considered of 
negligible utility.  38 C.F.R. § 4.79 (1998).

Unhealed eye injuries in chronic form, including choroiditis 
and retinitis, are rated from 10 percent to 100 percent based 
on impairment of visual acuity or field loss, pain, rest 
requirements, or episodic incapacity, combining an additional 
10 percent rating during continuance of active pathology.  38 
C.F.R. § 4.84a, Diagnostic Codes 6005, 6006, 6009 (1998).  
The minimum rating during active pathology is 10 percent.  
Id.  

Blindness of one eye, having only light perception, with 
visual acuity in the other eye of 20/40 or better warrants a 
30 percent evaluation.  Entitlement to special monthly 
compensation is also warranted.  38 C.F.R. § 4.84a, 
Diagnostic Code 6070.  When there is service-connected 
disability of only one eye, a higher 40 percent rating is 
warranted for anatomical loss of the service-connected eye.  
38 C.F.R. § 4.84a, Diagnostic Code 6066 (1998).  A 100 
percent evaluation is warranted for blindness in both eyes 
having light perception only.  38 C.F.R. §§ 3.383, 4.84a, 
Diagnostic Code 6062 (1998). 

Analysis

Initially, the Board notes that the service-connected left 
eye chorioretinitis with light perception only has been 
evaluated as 30 percent disabling for more than 20 years.  
Therefore, this rating is now protected and cannot be 
reduced.  38 C.F.R. § 3.951(b) (1998).  In an October 1968 
rating decision, the RO determined that the veteran was 
entitled to special monthly compensation under 38 U.S.C.A. 
§ 314(k) and VAR 1350(A) due to loss of use of one eye having 
only light perception, effective from March 29, 1967.  It is 
also noted that the disfiguring, contracted scar at the left 
lower infraorbital region, lower lid, with columella nares 
has been separately evaluated as 30 percent disabling since 
December 1956 and that the veteran has not perfected an 
appeal with respect to the evaluation of this service-
connected scar (this matter is addressed in the remand 
portion of this decision).  

The medical evidence of record shows that the veteran's main 
complaint is decreased and blurred vision.  The medical 
evidence reveals that there is no field vision loss or that 
it could not be determined whether there is field loss due to 
the left eye blindness with light perception only.  The Board 
notes that the maximum schedular evaluation for unilateral 
field vision loss is 30 percent and that the veteran's 
service-connected left eye disorder is already evaluated as 
30 percent disabling for blindness of the left eye with light 
perception only.  Therefore, an evaluation in excess of 30 
percent is not warranted for the service-connected left eye 
disorder due to vision field loss.  See 38 C.F.R. §§ 4.14, 
4.84a, Diagnostic Codes 6070, 6080 (1998).  

The August 1994, August 1996, July 1997 VA examiners reported 
that the presence of left eye chorioretinitis could not be 
assessed due to hazy eyeground, lenticular pathology, opacity 
in the eyeground, lens opacity, and mature cataract in the 
eyeground.  The July 1997 VA examiner noted that the left eye 
was quiet and that there were no signs of inflammation or 
exacerbation of the left eye chorioretinitis.  In an October 
1997 addendum, the VA examiner reported that there were no 
current manifestations of the service-connected 
chorioretinitis and the left eye was quiet; that the service-
connected disorder was not productive of pain and did not 
need rest or result in episodic incapacity; and that there 
was no active pathology due to the service-connected 
disability.  The July 1998 VA examiner stated that the left 
eye chorioretinitis had healed and the eye was quiet.  
Therefore, there is no evidence of active pathology of the 
service-connected left eye chorioretinitis and no pain, rest 
requirements, or episodic incapacity.  Therefore, an 
increased evaluation for active pathology other than vision 
loss due to the left eye chorioretinitis is not warranted.  
See 38 C.F.R. § 38 C.F.R. § 4.84a, Diagnostic Codes 6005, 
6006, 6009.  

It is noted that the veteran now has mature left eye 
cataract; however, in the October 1997 VA examination 
addendum, the examiner reported that the left cataract was 
not related to the service-connected disability.  
Additionally, cataracts are rated based on impairment of 
vision prior to operation and postoperative evaluation is 
based on impairment of vision and aphakia.  As there is no 
evidence of aphakia, the evaluation would be based on 
impairment of vision which is already being compensated as 30 
percent disabling.  Therefore an increased evaluation is not 
warranted based on the left eye cataract.  See 38 C.F.R. 
§ 4.14.

It is also noted that combined ratings for disabilities of 
the same eye should not exceed the rating for total loss of 
vision of that eye, unless there is an enucleation or a 
serious cosmetic defect added to the total loss of vision.  
38 C.F.R. § 4.80 (1998).  The Board notes that the veteran's 
service-connected left eye disorder is currently evaluated as 
30 percent disabling due to blindness with light perception 
only under 38 C.F.R. § 4.84a, Diagnostic Code 6070.  There is 
no evidence of enucleation.  The contracted, disfiguring scar 
of the left lower infraorbital region and left lower lid with 
columella nares is separately evaluated as 30 percent 
disabling and there is no evidence of additional cosmetic 
defect.  Therefore, an evaluation in excess of 30 percent is 
not permitted absent anatomical loss of the service-connected 
eye or blindness in both eyes.  38 C.F.R. §§ 4.80, 3.383.  

38 C.F.R. § 3.383 provides for the evaluation of the 
combination of service-connected and nonservice-connected 
disabilities as if both were service-connected when there is 
blindness in both eyes.  See 38 U.S.C.A. § 1160.  However, 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that the VA is 
specifically precluded from considering an increase in the 
disability in the nonservice-connected eye when computing the 
aggravation of a service-connected eye disability after the 
initial rating has been made.  See Villano v. Brown, 10 Vet. 
App. 248, 250 (1997).  Any increase in the impairment in the 
nonservice-connected eye after the initial rating will be 
disregarded in evaluating a claim for an increased rating for 
the service-connected eye, unless there is blindness of both 
eyes.  Evaluation of service-connected disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14. 

As noted above service connection has been denied for a right 
eye disorder, including defective vision.  The recent medical 
evidence demonstrates that the veteran currently has left eye 
visual acuity of light perception only, which is not 
correctable.  Therefore, he is presently receiving the 
maximum schedular rating for unilateral defective visual 
acuity without anatomical loss of the eye or blindness in 
both eyes.  See 38 C.F.R. §§ 3.383, 4.80, 4.84a, Diagnostic 
Code 6070.  

The remaining diagnostic codes that provide ratings in excess 
of 30 percent for impaired visual acuity when there is 
blindness in one eye, absent the loss of one eye or blindness 
in both eyes, are not for application because their criteria 
for higher ratings are exclusively based on increased visual 
impairment of the other eye, which in this case is not 
service connected.  See 38 C.F.R. § 4.84a, Diagnostic Codes 
6067-6069 (1998).  Moreover, the best distant vision 
obtainable after best correction by glasses will be the basis 
of rating visual acuity, except in cases of keratoconus in 
which contact lenses are medically required.  38 C.F.R. 
§ 4.75.  In this case there is no evidence of keratoconus and 
the best right eye vision obtainable after correction is 
currently 20/25.  Therefore, even if the veteran's right eye 
visual acuity could be considered, an evaluation in excess of 
30 percent would not be warranted.  See 38 C.F.R. § 4.84a, 
Diagnostic Code 6070.  

In view of the above, a schedular evaluation in excess of 30 
percent is not warranted and the claim for an increased 
rating for left eye chorioretinitis with light perception 
only must be denied.  

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b) (1998).  
However, the Board finds that the regular schedular standards 
applied in this case adequately describe and provide for the 
veteran's disability level due to his service-connected left 
eye chorioretinitis with light perception only.  Although the 
veteran's occupational and social activities are curtailed, 
there is no persuasive evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization, due solely to the 
service-connected left eye chorioretinitis with light 
perception only.  

Despite the veteran's assertion that his left eye disability 
has caused marked interference with employment, there is no 
evidence of record which shows interference with employment 
beyond that already contemplated by the schedular 30 percent 
evaluation.  Therefore, the record does not show that the 
service-connected left eye disability results in impairment 
that renders the criteria and degree of disability 
contemplated in the Rating Schedule impractical or 
inadequate.  Therefore, the Board finds that consideration of 
an extraschedular rating for left eye chorioretinitis with 
light perception only under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is not warranted.





ORDER

Entitlement to service connection for a right eye disability, 
claimed as secondary to the service-connected left eye 
chorioretinitis with light perception only, is denied.  

Entitlement to an evaluation in excess of 30 percent for left 
eye chorioretinitis with light perception only is denied.  


REMAND

The service medical records show that, in July 1945, the 
veteran incurred a gunshot wound to the left foot plantar 
region.  He was discharged due to physical disability which 
included a through and through gunshot wound to the left 
fifth metatarsal.  The post-service medical evidence shows 
residuals of a through and through gunshot wound to the 
plantar surface of the left foot, including scar, old 
fracture with shortening of the little toe of the proximal 
two phalanges of the left small toe, and approximately ten 
metallic foreign bodies around the site of injury.  

The residuals of the gunshot wound to the left foot with 
fracture and retained metallic foreign body are currently 
evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (1998).  By rating decision dated in 
February 1998, the RO also assigned a separate 10 percent 
evaluation for the painful left foot scar, effective from 
July 1994.  

The service-connected residuals of a gunshot wound to the 
left foot have never been evaluated under 38 C.F.R. § 4.73 
which addresses muscle injuries.  The Board notes that the 
July 1968 VA examiner reported that the residuals of gunshot 
wound to the left foot included muscle injury involving the 
intrinsic muscles of the left foot and that there were 
metallic foreign bodies in the intrinsic muscles of the left 
foot, Muscle Group X.  The impression of September 1968 left 
foot X-rays included metallic foreign bodies, intrinsic 
muscles, left foot, belonging to Muscle Group X.  The 
impression of May 1979 X-rays also included metallic foreign 
bodies, intrinsic muscles of the left foot, belonging to 
Muscle Group X.  

The August 1996 and July 1998 VA muscle examinations did not 
address the left foot.  Therefore, the Board finds that a 
comprehensive VA examination should be conducted to determine 
the nature and severity of any left foot muscle injuries 
attributable to the inservice gunshot wound to the left foot.  

The veteran has also asserted that he has left foot nerve 
damage and neuropathy and the Board finds that a VA 
neurological examination is warranted to determine the 
current nature, etiology, and severity of any left foot 
neuropathy.  

The rating criteria for muscle injuries were amended 
effective July 3, 1997.  62 Fed.Reg. No. 106, 30235-30240 
(June 3, 1997) (codified at 38 C.F.R. §§ 4.55- 4.73 
Diagnostic Codes 5301-5329; 38 C.F.R. §§ 4.47-4.54, 4.72 were 
removed and reserved).  The Court has held that where a law 
or regulation changes after a claim has been filed, but 
before the administrative appeal process has been concluded, 
the version most favorable to an appellant applies.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In a recent memorandum 
decision which does not have precedential value, the Court 
indicated that the change in 38 C.F.R. § 4.55 involved a 
"substantive change" and that the version most favorable to 
the veteran must apply if the regulation changed after the 
veteran's claim was filed and before the administrative 
appeal process had been concluded.  Hawkinson v. West, No. 
97-1887 (March 19, 1999); see also Karnas.  

As noted above no statement of the case or supplemental 
statement of the case has included regulations regarding 
muscle injuries.  Therefore, the Board finds that the RO 
should ensure that it has considered the regulations 
regarding muscle injuries that were in effect both before and 
after July 3, 1997, and that a supplemental statement of the 
case which includes the old and new regulations is issued.  
The RO should consider whether a separate evaluation is 
warranted for muscle injury resulting from the inservice 
gunshot wound to the left foot.  

Additionally, if there is evidence of a left foot 
neurological disorder which is attributable to the inservice 
gunshot wound to the left foot, the RO should determine 
whether an evaluation for such disability is in order.  It is 
noted that a muscle injury rating should not be combined with 
a peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.  
38 C.F.R. § 4.55(g) (prior to July 3, 1997) and § 4.55(a) 
(since July 3, 1997).  

The Board also notes that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed.  For example, the combined evaluations for foot 
disabilities shall not exceed the 40 percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5167 (1998) for loss of 
use of the foot.  See 38 C.F.R. § 4.68 (1998).

In order to ensure that the record is fully developed, this 
case is REMANDED to the RO for the following:

1.  The RO should afford the veteran the 
opportunity to submit or identify any 
additional evidence in support of his 
claim for an increased evaluation for his 
service-connected residuals of a gunshot 
wound to the left foot.  After obtaining 
any necessary authorization, the RO 
should attempt to obtain all identified 
evidence that has not already been 
obtained. 

2.  Thereafter, the veteran should be 
scheduled for comprehensive muscle and 
neurological examinations, to determine 
the current nature and severity of the 
service-connected residuals of a gunshot 
wound to the left foot.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiners pursuant to conduction and 
completion of the examinations.  Any 
indicated studies should be performed.  
The veteran's history, current 
complaints, and examination findings must 
be reported in detail by the examiners.  

After a thorough review of the claims 
file, particularly the service medical 
records and the previous findings of 
injury to Muscle Group X, the muscle 
examiner should report all current 
residuals of the gunshot wound to the 
left foot, to include whether there is 
muscle injury.  The examiner must report 
which Muscle Group, if any, was injured 
by the gunshot wound to the left foot and 
the extent of any such injury.

After reviewing the claims file, 
particularly the service medical records, 
the neurological examiner should 
specifically report whether there is any 
current neurological impairment of the 
left foot which is as likely as not 
related to the gunshot wound incurred in 
service and, if so, the extent thereof 
(mild, moderate, or severe).  

All findings should be reported in 
detail, a complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions should be 
clearly set forth.  If deemed necessary 
by the either examiner, the veteran 
should be afforded orthopedic and 
dermatological examinations.

3.  The RO should then review the record 
and ensure that the aforementioned 
development has been completed to the 
extent possible.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Any additional 
necessary development should likewise be 
conducted. 

4.  The claim should then be 
readjudicated with consideration of all 
pertinent law, regulations, and Court 
decisions, to include 38 C.F.R. 
§§ 3.321(b)(1), 4.14, 4.68, 4.71a, 4.73, 
4.124a, Diagnostic Codes 5010, 5284, 
5310; the regulations which address 
muscle injuries in effect both prior to 
and as of July 3, 1997; and Esteban v. 
Brown, 6 Vet. App. 259 (1994).  The RO 
should specifically determine whether a 
separate or increased evaluation is in 
order under 38 C.F.R. § 4.73, Diagnostic 
Code 5310, or 38 C.F.R. § 4.124a.  If the 
claim remains in a denied status, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case which includes any additional 
pertinent law and regulations, 
specifically to include the regulations 
which address muscle injuries in effect 
both prior to and as of July 3, 1997, 
38 C.F.R. § 4.73, and a full discussion 
of action taken on the veteran's claims, 
consistent with the Court's instructions 
in Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The applicable response time 
should be allowed.

This case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.  No 
action is required of the appellant until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals


 

